department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division ot se ‘ep rk an y uniform issue list xxxxxxkxxxkxkxkx xxxxkxkxkxxxkxkxkxxk xkxxxxkxxxxkxkxkx legend taxpayer a xxxxxxxxxxxxx ira b ira c xxxxxxxxxxxxx xxxxxkxkxkxkxkkkx kxkxkxkxkxxkxkxkxkkxkk xxxxxxxxxxxxx xxxxxxkxxkxkxkxkx individual d xxxxxxxxxxxxx company e xxxxxxxxxxxxx form f amount amount amount xxxxxxxxxxxxx xxxxxxxxkxxxxx xxxxxxxxkxxxxx xxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxkkxxx taxpayer a age represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to individual d's misrepresentations and fraudulent activity taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she owned ira b offer to purchase income producing property taxpayer a opened ira c with company e to purchase and manage the property on date taxpayer a completed form f which established ira c designates company e as the custodian of the investment account and states that funds can be transferred to the account as an ira rollover taxpayer a transferred amount from ira b to ira c on date and amount on date in date upon receipt of an taxpayer a intended for these funds to remain in an ira and she relied on company e to act as a custodian for her investment account taxpayer a did not learn of individual d and company e’s fraudulent misrepresentations until the publication of the outcome of the federal investigation in individual d misrepresented company e as a fiduciary under the employee retirement security act of and the fact that company e was registered as an investment_advisor under the investment_advisor act of consequently the transfers of funds from ira b to ira c were not direct rollovers but instead taxable_distributions under the code based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not xxxxxxkxxxxxxx later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the fraudulent misrepresentations of individual d and company e which led to amount being transferred to a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b ‘taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code xxxxxxxkxxxxxx no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx identification no xxxxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely cott a wath carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
